Citation Nr: 1012398	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-32 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than October 
26, 2006, for the award of a 100 percent rating for 
neutropenia.

2.  Entitlement to an effective date earlier than May 2, 
2005, for the award of service connection and a 50 percent 
rating for dysthymia and chronic depression.

3.  Entitlement to an effective date earlier than November 
4, 2005, for the award of service connection and a 
20 percent rating for degenerative disc disease of the 
lumbar spine.

4.  Entitlement to an effective date earlier than May 2, 
2005, for the award of service connection and a 20 percent 
rating for erectile dysfunction.

5.  Entitlement to an effective date earlier than May 5, 
2005, for the award of service connection and a 10 percent 
rating for hypertension.

6.  Entitlement to an effective date earlier than May 2, 
2005, for the award of service connection and a 10 percent 
rating for tinnitus.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1973 to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2005 and 
January 2006 by the Detroit, Michigan, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board notes 
that in a July 2009 VA Form 9 the Veteran's Attorney 
withdrew a request for a Board hearing and withdrew the 
appeal for entitlement to service connection for right ear 
hearing loss, entitlement to increased ratings for dysthymia 
and chronic depression, degenerative disc disease of the 
lumbar spine, erectile dysfunction, hypertension, tinnitus, 
and left ear hearing loss, entitlement to a higher rate of 
compensation for special monthly compensation based upon 
loss of use of a creative organ, and entitlement to earlier 
effective dates for service connection for left ear hearing 
loss and for the award of special monthly compensation for 
loss of use of a creative organ.  An appeal may be withdrawn 
as to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2009).  The July 2009 rating decision also found the 
Veteran's claim for entitlement to a total disability rating 
based upon individual unemployability was moot.  
Accordingly, the Board does not have jurisdiction to review 
these matters.

The Board also notes that in July 2009 the Veteran submitted 
a notice of disagreement as to the effective date assigned 
for the award of an increased 100 percent rating for 
service-connected neutropenia in a February 2009 rating 
decision.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that where the 
Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As this issue has not been properly addressed in a 
statement of the case, it must be remanded for appropriate 
development.

The issue of entitlement to an effective date earlier than 
October 26, 2006, for the award of a 100 percent rating for 
neutropenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The Veteran's claims for entitlement to service 
connection for depression, hypertension, and tinnitus dated 
May 2, 2005, was received by VA on May 5, 2005; the issues 
of entitlement to service connection for degenerative disc 
disease of the lumbar spine and erectile dysfunction arose 
without specific claim based upon VA examination findings on 
November 4, 2005.

3.  An effective date for the award of service connection 
and a 50 percent rating for dysthymia and chronic depression 
was assigned from May 2, 2005.

4.  An effective date for the award of service connection 
and a 20 percent rating for degenerative disc disease of the 
lumbar spine was assigned from November 4, 2005.

5.  An effective date for the award of service connection 
and a 20 percent rating for erectile dysfunction was 
assigned from May 2, 2005.

6.  An effective date for the award of service connection 
and a 10 percent rating for hypertension was assigned from 
May 5, 2005.

7.  An effective date for the award of service connection 
and a 10 percent rating for tinnitus was assigned from May 
2, 2005.

8.  There is no evidence of any earlier unadjudicated formal 
or informal claims as to these matters.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 2, 
2005, for the award of service connection and a 50 percent 
rating for dysthymia and chronic depression have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).

2.  The criteria for an effective date earlier than November 
4, 2005, for the award of service connection and a 20 
percent rating for degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009).

3.  The criteria for an effective date earlier than May 2, 
2005, for the award of service connection and a 20 percent 
rating for erectile dysfunction have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).

4.  The criteria for an effective date earlier than May 5, 
2005, for the award of service connection and a 10 percent 
rating for hypertension have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).

5.  The criteria for an effective date earlier than May 2, 
2005, for the award of service connection and a 10 percent 
rating for tinnitus have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran as to 
his underlying service connection claims for depression, 
hypertension, and tinnitus in an October 2005 letter from 
the RO.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing these claims and identified the Veteran's duties 
in obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

Although the Veteran was not provided specific VCAA notice 
addressing claims for degenerative disc disease of the 
lumbar spine and erectile dysfunction, these matters did not 
arise from a specific claim by the Veteran and effective 
dates were assigned from the earliest date of entitlement.  
During the pendency of this appeal, the Court in 
Dingess/Hartman also found that the VCAA notice requirements 
applied to all elements of a claim; however, because of the 
decisions in this case any deficiency in the initial notice 
to the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Although the 
Veteran's attorney asserted, in essence, that service 
department hospital records should be obtained to 
substantiate the claims, a comprehensive review of the 
record reveals the hospital records, as generally identified 
by the Veteran, have been obtained.  In the absence of any 
more specific information, the Board finds further efforts 
to obtain additional records would be futile.  The available 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law 
and regulations and to move forward with these claims would 
not cause any prejudice to the appellant.

Earlier Effective Date Claims

VA law provides that the effective date for an award of 
disability compensation based on an original claim for 
direct service connection, if the claim is received within 
one year after separation from service, shall be the day 
following separation from active service or the date 
entitlement arose; otherwise, and for reopened claims, it 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400(b)(2)(i), (r) (2009).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2009).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Based upon the evidence of record, the Board finds earlier 
effective dates for the award of service connection and a 
50 percent rating for dysthymia and chronic depression, for 
the award of service connection and a 20 percent rating for 
degenerative disc disease of the lumbar spine, for the award 
of service connection and a 20 percent rating for erectile 
dysfunction, for the award of service connection and a 
10 percent rating for hypertension, and for the award of 
service connection and a 10 percent rating for tinnitus are 
not warranted.  The Veteran's claims for entitlement to 
service connection for depression, hypertension, and 
tinnitus dated May 2, 2005, was received by VA on May 5, 
2005.  The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine and erectile 
dysfunction arose without specific claim based upon VA 
examination findings on November 4, 2005.  

VA records show that an effective date for the award of 
service connection for dysthymia and chronic depression was 
assigned from May 2, 2005, that an effective date for the 
award of service connection and a 20 percent rating for 
degenerative disc disease of the lumbar spine was assigned 
from November 4, 2005, that an effective date for the award 
of service connection and a 20 percent rating for erectile 
dysfunction was assigned from May 2, 2005, that an effective 
date for the award of service connection and a 10 percent 
rating for hypertension was assigned from May 5, 2005, and 
that an effective date for the award of service connection 
and a 10 percent rating for tinnitus was assigned from May 
2, 2005.  There is no evidence of any earlier unadjudicated 
formal or informal claims as to these matters and no 
indication that entitlement to service connection for 
degenerative disc disease of the lumbar spine and erectile 
dysfunction arose on any earlier date.  

The Board notes it is argued on behalf of the Veteran that 
earlier effective dates are in order for service connection 
and the assigned ratings on the basis that dysthymia and 
depression, degenerative joint disease of the lumbar spine, 
and erectile dysfunction have been present during the 
adjudication of the Veteran's claims; that the Veteran's 
depression is "clinically predictable co-morbidity for 
Severe and Chronic Neutropenia"; that hypertension is 
longstanding and clinically linked to other disabilities 
such that a physician of reasonable competence should have 
made note of the interrelationship during previous 
examinations; and that tinnitus was present in the record 
from the date of the original filing of claims.  However, 
while it is true that any communication or action indicating 
an intent to apply for one or more benefits administered by 
VA may be considered an informal claim, see 38 C.F.R. 
§ 3.155(a), the mere presence of medical evidence does not 
establish intent on the part of a veteran to seek service 
connection for a disability.  Brannon v. West, 12 Vet. App. 
at 35; Lalonde v. West, 12 Vet. App. at 382.  Further, the 
mere presence of a disability does not establish intent on 
the part of a veteran to seek service connection for that 
condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Therefore, 
the claims for entitlement to earlier effective dates must 
be denied.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
preponderance of the evidence in this case is against the 
Veteran's claims.




ORDER

Entitlement to an effective date earlier than May 2, 2005, 
for the award of service connection and a 50 percent rating 
for dysthymia and chronic depression is denied.

Entitlement to an effective date earlier than November 4, 
2005, for the award of service connection and a 20 percent 
rating for degenerative disc disease of the lumbar spine is 
denied.

Entitlement to an effective date earlier than May 2, 2005, 
for the award of service connection and a 20 percent rating 
for erectile dysfunction is denied.

Entitlement to an effective date earlier than May 5, 2005, 
for the award of service connection and a 10 percent rating 
for hypertension is denied.

Entitlement to an effective date earlier than May 2, 2005, 
for the award of service connection and a 10 percent rating 
for tinnitus is denied.


REMAND

A statement of the case was not issued from the Veteran's 
disagreement with the February 2009 rating decision which 
denied entitlement to an effective date earlier than October 
26, 2006, for the award of a 100 percent rating for 
neutropenia.  See attached document to VA Form 9 received 
July 8, 2009.  Therefore, additional development as to this 
matter is required.  Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided a 
statement of the case on the issue of 
entitlement to an effective date 
earlier than October 26, 2006, for the 
award of a 100 percent rating for 
neutropenia.  He should be apprised 
that to perfect the appeal on this 
issue for Board review he must submit a 
substantive appeal.  The requisite 
period of time for a response should be 
allowed.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


